DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to an anesthetic needle device comprising needle assembly and exhaust cartridge.
Group II, claim(s) 12-17, drawn to an anesthetic needle device comprising a needle assembly and exhaust cartridge.
Group III, claim(s) 18-20, drawn to an anesthetic needle comprising a transfer needle, exhaust needle, and connector.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature. Group I does not recite the same technical features as group III and thus lack unity of invention a priori.
Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature. Group II does not recite the same technical features as group III and thus lack unity of invention a priori.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a needle assembly and exhaust cartridge, these technical features are not special technical features as they do not make a contribution over the prior art in view of OnPharma (US 2014/0174590 as cited on the International Written Opinion).  OnPharma demonstrates the technical features of an exhaust needle and needle assembly and thus the claimed technical features are not special. Therefore, groups I and II lack unity of invention a posteriori.
Further, upon the election of Group I, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A, wherein transfer needle and exhaust needle are coaxial to each other.
Species B, wherein transfer needle and exhaust needle are non-coaxial to each other.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1
Species A and B lack unity of invention because even though the inventions of these groups require the technical feature of a needle assembly and exhaust cartridge, these technical features are not special technical features as they do not make a contribution over the prior art in view of OnPharma (US 2014/0174590 as cited on the International Written Opinion).  OnPharma demonstrates the technical features of an exhaust needle and needle assembly and thus the claimed technical features are not special. Therefore, Species A and B lack unity of invention a posteriori.
Further, upon the election of Group II, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species C, wherein transfer needle and exhaust needle are coaxial to each other.
Species D, wherein transfer needle and exhaust needle are non-coaxial to each other.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 12
Species C and D lack unity of invention because even though the inventions of these groups require the technical feature of a needle assembly and exhaust cartridge, these technical features are not special technical features as they do not make a contribution over the prior art in view of OnPharma (US 2014/0174590 as cited on the International Written Opinion).  OnPharma demonstrates the technical features of an exhaust needle and needle assembly and thus the claimed technical features are not special. Therefore, Species C and D lack unity of invention a posteriori.
Further, upon the election of Group III, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species E, wherein transfer needle and exhaust needle are coaxial to each other.
Species F, wherein transfer needle and exhaust needle are non-coaxial to each other.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 18
Species E and F lack unity of invention because even though the inventions of these groups require the technical feature of a needle assembly and exhaust cartridge, these technical features are not special technical features as they do not make a contribution over the prior art in view of OnPharma (US 2014/0174590 as cited on the International Written Opinion).  OnPharma demonstrates the technical features of an exhaust needle and needle assembly and thus the claimed technical features are not special. Therefore, Species E and F lack unity of invention a posteriori.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761


/KAI H WENG/Examiner, Art Unit 3781